Citation Nr: 1107275	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  01-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, in which the RO, among other things, denied reopening the 
claim of entitlement to service connection for schizophrenia.

In a March 2006 decision, the Board reopened and remanded the 
claim of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.  The Board also remanded the 
claim of entitlement to an increased disability evaluation for 
residuals of a gunshot wound to the left (major) fourth 
metacarpal, including a bone graft.  After completion of the 
requested development, the reopened claim and the increased 
rating claim returned to the Board in November 2008.  

In a November 2008 decision, the Board denied the claim of 
entitlement to service connection for a psychiatric disorder, to 
include schizophrenia, and denied an increased rating for the 
residuals of a gunshot wound.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum Decision dated in September 2010, the 
Court vacated the portion of the Board's November 2008 decision 
that denied of service connection for a psychiatric disorder and 
remanded the case to the Board for action in compliance with the 
Court's decision.  The portion of the Board's November 2008 
decision denying an increased rating for residuals of a gunshot 
wound was not affected by the Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board finds that the case must be remanded at this point for 
further development in compliance with the Court's Order.

As an initial matter, the record reflects that the Veteran was 
awarded entitlement to Social Security Administration (SSA) 
disability benefits.  A June 1981 psychiatric evaluation 
indicates that the Veteran was in receipt of Social Security 
benefits.  A review of the claims file reveals no records 
obtained from the SSA, and no clear determination as to the 
availability of any records which may be in the possession of the 
SSA.  While VA requested these records in October 2010, a 
response has not been associated with the Veteran's claims file.  
The Court has held that where there is notice the Veteran is 
receiving SSA disability benefits VA has a duty to acquire a copy 
of the decision granting such benefits and the supporting medical 
documents.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 
(1992).  Although VA is not obligated to follow a determination 
made by SSA, these records may be relevant to the matters on 
appeal.  Thus, on remand, the RO/AMC should attempt to obtain the 
decision which granted these benefits and any associated medical 
records.

In addition, as pointed out in the Court's Memorandum decision, 
the record contains VA medical reports dated in May 1970 
discussing the Veteran's psychiatric symptoms.  The Board notes 
that service connection for certain chronic diseases, including 
psychosis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  As these records fall within the one year 
presumptive period of the Veteran's September 1969 discharge from 
service, the Court found that these records should be given due 
consideration in the determination for service connection.

The Board also points out that the record reflects the Veteran's 
longstanding history of psychiatric complaints, diagnoses, and 
treatment.  During service, a diagnosis of passive-dependent 
personality, manifested by inability to tolerate moderate social 
pressures and inability to handle negative feelings, was noted.  
Post-service, the May 1970 VA medical records reflects that while 
the Veteran denied anything wrong, his wife indicated that he was 
restless, afraid most of the time, anxious, and suffered from 
insomnia.  It was noted that the Veteran was paranoid, 
referential, delusional, and suffered from hallucinations.  An 
April 1971 psychiatric evaluation references a December 1969 
report that discussed the Veterans nervous condition.  He was 
diagnosed with anxiety neurosis in a passive-aggressive 
personality.  By late 1971 through 1973, the Veteran was 
diagnosed with schizophrenia, catatonic type and hospitalized.  
This diagnosis is reflected in further VA and private medical 
records, including an October 2001 report from private treating 
physician Dr. F.  

The Veteran also suffered head trauma during a motor vehicle 
accident in 1973, and was diagnosed with a brain stem injury, 
left front parietal lobe with residual right side hemiplegia.  A 
later VA examination in August 1999 diagnosed the Veteran with 
vascular dementia secondary to head trauma.  A second VA 
examination in October 2006 diagnosed the Veteran with vascular 
dementia with depression due to the 1973 accident.  This examiner 
found that despite the evidence of psychiatric symptoms, behavior 
changes, and different psychiatric diagnoses on records, there 
was no basis at that time to consider that the Veteran met the 
criteria for the previous diagnosed neuropsychiatric conditions 
at that time.

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, 
the October 2006 VA examiner's opinion that the Veteran did not 
meet the criteria for the previously diagnosed psychiatric 
disorders at that time does not obviate the fact that the Veteran 
has various diagnoses of a psychosis during the pendency of his 
claim.  As such, it is necessary to have a medical nexus opinion, 
even if the examiner is of the view that the psychiatric 
disability has resolved.

Given records showing treatment for a psychiatric disability 
shortly after the Veteran's discharge and diagnoses of 
psychiatric disability during the course of this appeal, the 
Veteran should be afforded an additional examination to 
adequately address whether any psychiatric diagnosis present 
during the pendency of the Veteran's claim was incurred in or 
aggravated by service.  The examiner is specifically asked to 
address the May 1970 VA medical records in discussing the onset, 
progression, and etiology of any psychiatric disorder diagnosed 
during the pendency of the Veteran's claim or as the result of 
examination.  

While the matter is on remand, to ensure that all due process 
requirements are met, the RO should give the appellant another 
opportunity to provide information and/or evidence pertinent to 
the claims on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted prior to adjudicating the claim on appeal.  


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request from SSA a 
copy of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination. In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file. 

2.  The RO/AMC should send to the Veteran 
and his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO/AMC should also clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R.   § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO/AMC should notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses from 
each contacted have been associated with 
the claims file, or, a reasonable time 
period for the appellant's response has 
expired, the RO/AMC should arrange for the 
Veteran to 
undergo VA examination, by a psychiatrist, 
at an appropriate VA medical facility.  The 
entire claims folder, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All necessary tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to the 
completion of his/her report), and all 
clinical findings should be reported in 
detail.

The physician should offer an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent or 
more probability, that each of the 
psychiatric disabilities diagnosed during 
the course of this appeal-namely 
depression and schizophrenia-or diagnosed 
as the result of examination had its onset 
in, or is otherwise medically related to, 
service.  In rendering the requested 
opinion, the physician should specifically 
consider the in- and post-service treatment 
records, as well as the Veteran's 
contentions.

The examiner is specifically asked to 
address  the findings noted in the May 1970 
VA reports and provide an opinion 
determining the likely onset of the 
diagnosed psychiatric disorders.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

5.  To help avoid future remand, the RO/AMC 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claim on appeal.  
If any benefits sought on appeal remain 
denied, the RO/AMC must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


